-Appeals from an order denying the motion of the appellants Crocker and Lianides and the motion of the appellants Bastís and Sea Fare Restaurant, Inc., to strike out certain allegations of the amended complaint (Rules Civ. Prae., rule 103) and to dismiss the amended complaint for insufficiency (Rules Civ. Prac., rule 106, stibd. 4). Respondents, two stockholders of a corporation, brought this action to recover damages for wrongful acts committed in pursuance of an alleged conspiracy between appellants Crocker and Lianides (the other two stockholders of the corporation), appellants Bastís and Sea Fare Restaurant, Inc. (the purchasers of the property of the corporation at a purported foreclosure sale), and another. The amended complaint alleged certain wrongful acts which destroyed, inter alla, respondents’ rights under certain agreements between themselves and appellants Crocker and Lianides. Order affirmed, with $10 costs and disbursements. (Greenfield v. Benner, 6 A D 2d 263, motion for leave to appeal granted 6 A D 2d 1034.) Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and to grant the motion to the extent of dismissing the complaint, on the ground that the complaint fails to state a cause of action.